Citation Nr: 1730138	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-32 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1954 to December 1956.

As explained in the previous remand, these matters are before the Board of Veterans' Appeals (Board) on appeal from July 1994 and September 2011 rating decisions. Jurisdiction over the Veteran's appeal is currently with the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

As noted in the March 2015 Board remand, although the Veteran submitted a timely notice of disagreement as to the denial of service connection for conjunctivitis, a statement of the case was not issued; therefore, the appeal did not become final, and the current appeal stems from the July 1994 denial.  See Hauck v. Brown, 6 Vet. App. 518, 519 (1994).

An August 2015 rating decision denied service connection for bilateral dermatochalasis, to which the Veteran submitted a timely notice of disagreement.  The Veteran's previous perfected appeal encompassed all the eye disabilities, even if the RO chose to treat the claims as distinct.  A claim should be broadly construed and, thus, the instant claim has been re-characterized to encompass all reported eye disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In October 2015 and November 2016, the Board remanded both claims for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a bilateral eye disorder that had its onset during his active military service.

2.  The Veteran has residuals of a traumatic brain injury (TBI) that occurred in his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral eye disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102; 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he suffered a TBI in service due to the concussion of 90mm guns, and that he currently experiences residuals of the TBI.  Furthermore, the Veteran has testified that he began to experience eye problems in-service and that his symptoms have continued to the present.  Specifically, he claims that he suffered from powder burns, and that he sought treatment for such in service and immediately following service.  In April 2015, the AOJ granted service connection for headaches as a result of an in-service head trauma.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include organic diseases of the nervous system, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time support a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In the instant case, the evidence is at least in equipoise as to whether the Veteran's current eye disabilities are related to his military service; and whether he has residuals of a TBI that occurred in his active military service.

Pertinent evidence of record includes VA treatment records, service treatment records, March 2015 and April 2015 VA examination reports, and the Veteran's lay statements.

Aside from a March 1956 spectacle order form, the Veteran's October 1956 discharge examination, a DD Form 214, and other personnel records, his service records are unavailable, as they are fire-related (i.e., destroyed in a fire at the National Personnel Center (NPRC) in St. Louis, Missouri, in 1973).  In November 1991 and July 2015 letters, the AOJ informed him that his service records were fire-related and unavailable.  The Board is aware that when service records are unavailable, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005), Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The March 1956 spectacle order demonstrates that the Veteran was prescribed glasses while in-service.  His October 1956 discharge examination does not note any disabilities or disorders of the eyes or residuals of a TBI.

VA treatment records reflect the Veteran's complaint of right eye pain in December 1970.  He reported that he experienced eye pain for the last three years.  He was diagnosed with eye pain secondary to previous systemic disease and bilateral myopia. 

In July 1991, the Veteran reported that he started to experienced eye trouble in 1955 due to powder burns.  He stated that he first received treatment for his head and eyes while in service.  In a June 1992 statement, the Veteran reiterated that he was treated in-service for his reported conditions.

In a July 1995 statement, the Veteran wrote that he was examined, treated, and prescribed eye glasses in 1957-58 at the VA Medical Center (VAMC) in Shreveport, Louisiana.  Although VA has attempted to obtain these records, it was determined that there are unavailable and that any further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).

During an October 1995 Decision Review Officer hearing, the Veteran once again reported seeking treatment at the Shreveport VAMC for both headaches and eye problems, and that he was prescribed eye glasses.  He also testified that he was issued eye glasses in service.

The Veteran's VA treatment records reflect complaints of ongoing eye problems for at least forty years.  See June 2007 VA Treatment Record.

In March 2015, the Veteran underwent a VA eye examination.  He was diagnosed as having residuals of a head trauma, including headaches, as well as dermatochalasis and cataracts.  The examiner noted that he was subjected to pressure from 90mm guns in 1956, and that he experienced continuous bilateral eye discomfort and headaches thereafter.  The examiner once again noted the Veteran's reports of headaches and eye pain after being subjected to continuous firing of 90mm guns.  The examiner then opined that his headaches were due to a TBI in service, and that TBIs could result from concussive forces.  The examiner noted that these types of injuries may not show any imaging abnormalities.  With regard to his bilateral eye disorder, the examiner opined that such were less likely than not related to the Veteran's headaches, and were likely related to the aging process.

An April 2015 VA TBI examination concluded that the Veteran did not suffer from any residuals related to a TBI.  After reviewing the facets of TBI-related cognitive impairment and subjective symptoms of TBI, the examiner disagreed with the March 2015 VA examiner.  However, the April 2015 VA examiner did note a number of subjective symptoms related to a TBI, including headaches and dizziness.

In April 2015, the AOJ granted service connection for headaches based on the March 2015 VA examination report.

With regard to the Veteran's current eye diagnoses, the March 2015 VA examiner's opinion is entitled to little probative weight as it appears to be based upon an inaccurate factual premise, namely that he did not experience eye problems until he was older.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this regard, the Veteran has consistently reported that he experienced eye problems after suffering from power burns in service.  He testified that he sought treatment for his problems in service and immediately after being discharged.  The March 1956 spectacle order form confirms that he sought treatment for eye problems in service.  In addition, although the Veteran reported eye problems in-service, the examiner's opinion does not reflect any consideration of his lay statements concerning the onset of his eye problems.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In contrast, the Board finds that the Veteran is competent to report the onset and continuity of his symptoms of eye problems.  See Layno v. Brown, supra (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Furthermore, the Board finds no reason to question the credibility of his statement concerning the onset and continuity of his eye problems.  Furthermore, the Veteran's lay statements are further supported by the March 1956 spectacle order form.  Accordingly, because the competent and credible lay evidence of record demonstrates an onset of eye problems in service, and a continuity of symptomatology thereafter, service connection for a bilateral eye disorder, to include dermatochalasis and cataracts, is warranted.   See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to residuals of a TBI, based on the evidence of record, and after resolving all benefit of the doubt in the Veteran's favor, the Board finds that service connection is warranted.  Specifically, the Board finds that the evidence is in relative equipoise as to whether the Veteran suffers from current residuals of a TBI, and also whether those residuals are related to his in-service injury, namely the concussion from 90mm guns.

Once again, the Board notes that the Veteran is competent to report the onset and continuity of symptoms related to residuals of a TBI, to include both dizziness and headaches.  See Layno v. Brown, supra (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Furthermore, the Board finds no reason to question the Veteran's credibility. 

The March 2015 and April 2015 VA examiners came to different conclusions as to whether the Veteran had residuals of a TBI related to his military service.  There is no reason to prefer one examination over the other.  Therefore, the evidence is in relative equipoise as to whether the Veteran suffers from current residuals of a TBI, and whether those residuals are related to his military service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for residuals of a TBI is granted.   See 38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for a bilateral eye disability, to include dermatochalasis and cataracts, is granted.

Service connection for residuals of a TBI is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


